Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 8, 2021

                                      No. 04-21-00141-CV

                          IN THE INTEREST OF J.L.W., A CHILD

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-PA-01086
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant B.O.’s
parental rights. This appeal is required to be brought to final disposition within 180 days of the
date the notice of appeal is filed. TEX. R. JUD. ADMIN. 6.2.

        The trial court signed an order of termination on March 15, 2021. Appellant’s notice of
appeal was due to be filed on April 5, 2021. See TEX. R. APP. P. 26.1(b). Appellant’s notice of
appeal was filed on April 13, 2021. A motion for extension of time to file the notice of appeal
was due on April 20, 2021. See TEX. R. APP. P. 26.3. Although appellant filed a notice of appeal
within the fifteen-day grace period allowed by Rule 26.3, she did not file a motion for extension
of time.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26); see also In re
K.A.F., 160 S.W.3d 923 (Tex. 2005) (noting Verburgt’s application in parental termination
cases). However, the appellant must offer a reasonable explanation for failing to file the notice of
appeal in a timely manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

        It is therefore ORDERED that appellant file, no later than June 15, 2021 from the date
of this order, a response presenting a reasonable explanation for failing to file the notice of
appeal in a timely manner. If appellant fails to respond within the time provided, the appeal will
be dismissed. See TEX. R. APP. P. 42.3(c).

                                                     _________________________________
                                                     Lori I. Valenzuela, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of June, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court